UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7591


KELVIN A. CANADA,

                Plaintiff - Appellant,

          v.

LIEUTENANT ROUNTREE; WILLIAM C. LANE, Lieutenant; CAPTAIN
WHITEHEAD; J. MAYO, Officer; OFFICER GOODRICH; OFFICER
BAINES; OFFICER ASKEW; OFFICER ADAMS; M. WOODRUFF, Nurse; L.
O’NEAL, Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:13-cv-00013-HCM-TEM)


Submitted:   February 26, 2016               Decided:   May 31, 2016


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Kelvin A. Canada, Appellant Pro Se.    Margaret Hoehl O’Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richard Carson
Vorhis, Senior Assistant Attorney General; Elizabeth Martin
Muldowney, RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin A. Canada, a Virginia inmate, appeals the district

court’s    order    denying      relief       on    his   42     U.S.C.      § 1983     (2012)

complaint alleging excessive force and deliberate indifference

to a serious medical need.                 The district court granted summary

judgment to all the Defendants, with the exception of Nurse L.

O’Neal, who was never located and therefore dismissed without

prejudice.         We   review    the      district       court’s      grant     of    summary

judgment      de    novo,      viewing        the    facts       and      the    reasonable

inferences     therefrom         in     the      light     most      favorable        to     the

nonmoving party.         Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

2011).     We have reviewed the record and find no reversible error

regarding the grant of summary judgment to Nurse M. Woodruff.

Accordingly, we affirm for the reasons stated by the district

court, for this portion of the district court’s order.                                       See

Canada v. Rountree, No. 2:13-cv-00013-HCM-TEM (E.D. Va. Sept.

21, 2015).

       With   regard     to    the     remaining      Defendants,         except       for    L.

O’Neal, we vacate the district court’s order granting summary

judgment and remand for review of the videotape evidence sought

by   Plaintiff      Kelvin     Canada.            Given    the      nature      of    Canada’s

excessive     force     claim,        we   are      unable     to    conduct         effective

appellate review on the present record.                        Accordingly, we remand

with     instructions         that     Canada’s       motion        for      discovery       of

                                              2
videotape evidence be granted, so that the district court may

consider the case with all relevant evidence before it.                         See

McMillian v. Wake Cty. Sheriff’s Dep’t, 399 F. App’x 824, 829

(4th    Cir.    2010)   (remanding      for   consideration      of    videotape

evidence in excessive force case against prison officials).

       Canada    also   has     filed   motions     with   this       court    for

discovery,      to   schedule   oral    argument,    and   for    prima       facie

evidence.       Those motions are denied.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED IN PART;
                                              VACATED AND REMANDED IN PART




                                        3